IN THE SUPREME COURT OF PENNSYLVANIA



 OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2702 Disciplinary Docket No. 3
                                             :
                     Petitioner              :   Nos. 7 DB 2020 and 170 DB 2020
                                             :
              v.                             :   Attorney Registration No. 316237
                                             :
 ROBERT BARBATO JR.,                         :   (Erie County)
                                             :
                     Respondent              :
                                             :
                                             :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2020, upon consideration of the Verified

Statement of Resignation, Robert Barbato, Jr. is disbarred on consent from the Bar of this

Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with all of the provisions

of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).